Citation Nr: 1438086	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-25 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for alopecia. 

2.  Entitlement to an initial evaluation in excess of 10 percent for left (minor) shoulder bursitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease, T12-L1, thoracolumbar spine. 

4.  Entitlement to an initial evaluation in excess of 30 percent prior to March 11, 2011, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD), formerly evaluated as panic disorder and dysthymia, claimed as depression. 

5.  Entitlement to an initial compensable evaluation for allergic sinusitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to January 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Anchorage, Alaska.  Jurisdiction of the claims file has subsequently been transferred to the RO in Baltimore, Maryland. 

The Board notes that the August 2007 rating decision on appeal granted service connection for a panic disorder and dysthymia with a 10 percent disability rating, effective January 21, 2007.  The Veteran perfected an appeal for this issue.  In a subsequent May 2012 rating decision, the RO found clear and unmistakable error in the evaluation of the Veteran's service-connected acquired psychiatric disorder and retroactively increased her disability evaluation to 30 percent, effective January 21, 2007, and to 70 percent beginning on March 11, 2011.  The RO recharacterized her service-connected disability as PTSD (formerly evaluated as panic disorder and dysthymia, claimed as depression).  

A claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1992).  As the maximum benefits have not yet been allowed for the Veteran's acquired psychiatric disability, the Board finds this issue is still in appellate status. 

These matters were previously before the Board in September 2012, at which time they were remanded for further development. 


FINDINGS OF FACT

1.  The Veteran currently does not have alopecia or residuals thereof related to a brief episode of alopecia in service. 

2.  The Veteran has not had disability equating to limitation of forward flexion or abduction to the shoulder level (90 degrees) at any time during the claim period; x-rays of the left shoulder have not revealed any evidence of a degenerative condition.

3.  For the entire appeal period, the Veteran's degenerative disc disease of the thoracolumbar spine has been manifested by forward flexion of the thoracolumbar spine to greater than 60 degrees with combined range of motion greater than 120 degrees; there have been no incapacitating episodes of intervertebral disc syndrome (IVDS) have a total duration of at least two weeks for any 12-month period, and there are no chronic neurologic deficits.

4.  Prior to March 11, 2011, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity. 

5.  From March 11, 2011, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas, but total occupational and social impairment has not been demonstrated. 

6.  The Veteran has not had 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged use of antibiotics; or 3 to 6 non-incapacitating episodes per year of sinusitis with headaches, pain, and purulent discharge/crusting; nor is there credible evidence of nasal passage obstruction of 50 percent on both sides or complete obstruction on one side, or polyps.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for alopecia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for a left (minor) shoulder disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes (DCs) 5201-5019 (2013).

3.  The criteria for an initial disability rating in excess of 10 percent for degenerative disc disease, T12-L1, thoracolumbar spine have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5242 (2013).

4.  Prior to March 11, 2011, the criteria for an initial increased disability rating to 50 percent, and no higher, for the PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, DCs 9411, 9412, 9433 (2013).

5.  From March 11, 2011, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, DCs 9411, 9412, 9433 (2013).

6.  The criteria for an initial disability rating in excess of 10 percent for allergic sinusitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.97, DCs 6513, 6522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and initial compensable ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant appeal involves denied and granted claims of service connection.  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases. See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a letter dated in March 2007 fully satisfied the duty to notify provisions, to include the notice required per Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Veteran informed VA that she did not receive Social Security Administration (SSA) benefits; thus, there are no such records to obtain.  See October 2012 Report of Contact.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

In service connection cases, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded an April 2007 VA medical examination, in part, to assess the nature/etiology of any current alopecia disorder.  The April 2007 VA examination report indicated that the alopecia was asymptotic and did not otherwise reflect the presence of any current alopecia residuals or disorders of the hair or scalp.  This opinion was consistent with both the evidentiary record and the Veteran's allegations.  The Veteran herself indicated that she was asymptomatic.  Without an alopecia disorder, the second question of etiology became moot.  The examiner obtained an accurate history and listened to the Veteran's assertions.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.

In increased ratings cases, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations most recently in October 2012.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The October 2012 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base decisions.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in September 2012 to obtain the Veteran's VA treatment records, any SSA records, and to provide the Veteran with VA examinations in connection with the above increased rating claims.  The Veteran's VA treatment records from the Washington and Anchorage Medical Centers (VAMCs) from 2008 to 2013 were associated with the claims file, to include Virtual VA.  The Veteran was provided October 2012 VA examinations for each claim.  As noted above, the Veteran reported that she did not receive SSA benefits and so there were no SSA records to obtain in this case.  All questions asked by the Board were answered in the examination reports.  The Board finds that the RO complied substantially with September 2012 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affected the outcome of the Veteran's case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

1. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In general, service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran seeks service connection for alopecia.  Notably, alopecia is defined as baldness, or the absence of the hair from skin areas where it is normally present.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 28TH Ed. 50 (1994).

STRs show that the Veteran was treated for chemically-induced alopecia, due to hair straightening, in June 2005.  She was advised to discontinue hair straightening.  The rest of the STRs are silent as to complaints, treatment, or diagnoses relating to hair loss or alopecia. 

In an April 2007 VA examination, the Veteran reported that her hair started falling out in-service, that it stopped falling out approximately 2 years thereafter, and that she was currently asymptomatic.  Objective examination, revealed no pertinent findings related to the hair or scalp other than regrowth. 

In a May 2007 VA Gulf War examination, the Veteran again reported that she suffered breakage of her hair during service and that it took approximately one year for it to grow back; it had since completely resolved.  The diagnosis provided was "alopecia which is resolved."

Thereafter, VA treatment records are also silent for complaints, treatment, or diagnoses relating to alopecia or alopecia-related residuals. 

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, there is no dispute that the Veteran experienced an episode of alopecia in service due to attempts at hair straightening.  After discontinuance of this practice, the lay and medical evidence reflects a regrowth of the hair loss.  There is no lay or medical evidence of a current alopecia disorder since service separation or chronic residuals thereof.  Indeed, the April 2007 VA examination noted that the condition was currently asymptomatic while the May 2007 Gulf War examination noted that the condition was resolved.  None of the post-service examination reports or VA treatment records has objectively identified residuals of the in-service alopecia, and the Veteran has not otherwise endorsed any such residuals.  Accordingly, the evidence is against finding additional current disability, and claim must be denied. Brammer, supra.

As such, the evidence is not sufficient to establish the presence of a chronic alopecia during service or thereafter, and there is no evidence of any complaints or findings of a chronic alopecia since the brief episode experienced in service.  In this regard, it is well-established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Unlike McLain and Romanowsky, the lay and medical evidence here shows that the Veteran experienced a brief episode of alopecia in service which, after the causative issue was stopped, as not returned.  As such, the evidentiary requirement of demonstrating a current diagnosis has not been satisfied.  38 U.S.C.A. § 1110; McLain, 21 Vet. App. at 321; Romanowsky, Id.  There is no doubt of material fact to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107(b).

2.  Initial Ratings

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3.  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing the claim for a higher rating, VA must consider which diagnostic code or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

a.  Left Shoulder

The Veteran seeks a higher initial rating for her service-connected left shoulder disability.  She endorses pain, limitation of motion, and difficulties with over-head reaching. 

The Veteran's left (minor) shoulder bursitis is currently rated as 10 percent disabling, effective January 21, 2007, under DC 5201-5019.  

DC 5019 indicates that bursitis should be rated based on limitation of motion of the affected parts, as arthritis, degenerative.

DC 5003 for degenerative arthritis provides that arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5003.

DC 5201 provides that limitation of motion of the arm, for the minor arm, warrants a 20 percent rating at shoulder level or midway between the side and the shoulder and a 30 percent rating when limitation of motion is to 25 degrees from the side.

Under VA's rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

The Veteran reports that she is right-handed, so disability ratings involving her service-connected left shoulder disability contemplate rating the minor extremity.

The Veteran underwent a VA general VA examination in April 2007.  She endorsed intermittent pain in the left shoulder occurring every other month.  Flare-ups of pain were described as being a 10/10 on the pain scale, lasting one week in duration, and alleviated with rest and nonsteroidal anti-inflammatory medications (NSAIDs).  Currently, she reported that she was asymptomatic.  On examination, range of motion of the left shoulder demonstrated forward flexion from 0 to 170 degrees, actively and passively, with pain beginning at 170 degrees with no additional limitation of motion on repetitive use.  Abduction was from 0 to 160 degrees, actively and passively, with pain beginning at 160 degrees and no additional limitation of motion on repetitive use.  External and internal rotation was from 0 to 90 degrees with no pain on motion and no additional limitation of motion on repetitive use.  There was no loss of bone; no recurrent dislocations; no inflammatory arthritis; and no joint ankylosis.  The examiner summarized that the left shoulder had tenderness and painful movement.  X-rays revealed no fractures or misalignment and the joint spaces were well-maintained.  The assessment was left shoulder bursitis. 

A May 2007 Gulf War Examination that there was limited range of motion of the left arm due to shoulder pain.  However, the examiner did not describe range of motion loss in terms of degrees.

The Veteran underwent a shoulder/arm examination in October 2012.  At that time, she reported that the last time she experienced a flare-up of left shoulder pain was during active duty service which consisted of pain and limited mobility of the left arm, every other month, which lasted 5 days in duration.  At these times, she described being incapacitated with an inability to sleep on the left arm.  In between acute episodes, she had limitation in full range of motion with problems reaching overhead, to the side, and lifting weights.  She stated the inflammation spontaneously occurred.  Although she reported not having a flare-up since active duty service, she described the functional impact as aggravation with lifting over 10 pounds of weight, overhead motion, and reaching which was alleviated with rest, ice, and medication. 

On examination, range of motion of the left shoulder demonstrated forward flexion from 0 to 140 degrees with objective evidence of painful motion at 140 degrees.  Left shoulder abduction was from 0 to 140 degrees with objective evidence of painful motion at 140 degrees.  Internal and external rotation was from 0 to 40 degrees.  The Veteran was able to perform repetitive use testing with no additional limitation in range of motion in the left shoulder.  Functional impairment was noted as less movement than normal, weakened movement, and pain on movement.  There was no pain on palpation; muscle strength testing was 5/5 with left shoulder flexion and abduction; there was no ankylosis; Hawkins' impingement test was positive; empty-can test was negative; external rotation/infraspinatus strength tests were negative; and lift-off subcapularis test was negative.  There was a history of left shoulder mechanical symptoms (clicking, catching, etc.); there was no history of recurrent dislocation of the glenohumeral joint; and crank apprehension and relocation tests were negative.  There were no acromioclavicular (AC) joint conditions or any other impairment of the clavicle or scapula.  There was tenderness on palpation of the AC joint.  Cross-body adduction test was negative.  The Veteran had not had total shoulder joint replacement.  There were no surgical scars.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms noted by the examiner.  X-ray of the left shoulder reflected normal soft tissue, no fractures, and no arthritic changes.  The examiner noted that the DeLuca criteria were "negative."  The pertinent diagnosis was rotator cuff tendinopathy. 

Applying the criteria to the facts of this case, the Board finds that the criteria for an initial rating in excess of 10 percent for service-connected recurrent left shoulder bursitis have not been met for any time during the appeal period.

Again, in order to warrant an increase to a 20 percent rating under DC 5201, the Veteran's left shoulder must demonstrate limitation of motion to shoulder level.  In this case, none of the lay or medical evidence of record shows or even suggests that motion of the left shoulder has ever been so limited on a consistent basis.  As noted above, VA examinations conducted in April 2007 and October 2012 demonstrated flexion/abduction to 170 degrees/160 degrees and 140 degrees, respectively, with objective evidence of pain.  While there was objective evidence of pain at the very end-points motion, there were no additional limitations after three repetitions (repetitive use testing) of range of motion.  The Veteran herself has not consistently described motion limited to shoulder level.  Consequently, a higher rating under DC 5201, based on limitation of motion of the arm, is not warranted. 

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca, supra, the reports from the examinations conducted above document consideration of these principles, and there is no indication that increased compensation would be warranted under these principles.  The Board acknowledges that the Veteran has generally reported functional impairment of pain and/or flare-ups of pain (although during the April 2007 VA examination, she reported that she was "asymptomatic" and during the October 2012 VA examination she reported that she had not experienced a flare-up since active duty service); additionally, the October 2012 VA examiner expressly confirmed that there was functional impairment consisting of less movement than normal, weakened movement, and pain on movement.  

However, viewing the functional impairment in light of the contemporaneous October 2012 range-of-motion study demonstrating arm movement well above shoulder level, an increased rating is not warranted based upon these functional complaints and assessments alone.  In other words, there has been no lay or medical evidence showing that functional losses due to problems such as pain have equated to limitation of motion to a compensable level-at the shoulder level at any time during the appeal period.  

Consequently, an initial rating in excess of 10 percent based upon left shoulder functional impairment is not warranted.  Id.;38 C.F.R. § 4.71a, DC 5201-5019.

As for other potentially applicable diagnostic codes under which a rating in excess of 10 percent could be assigned for disabilities of the arm or shoulder, such a rating would require ankylosis (DC 5200), flail shoulder (DC 5202), nonunion (DCs 5202, 5203), fibrous union (DC 5202), or dislocation, nonunion, or malunion (DCs 5202, 5203).  Such manifestations were not shown at any of the VA examinations set forth above or any other clinical evidence of record, and the Veteran has not described such impairment.  Moreover, the Veteran has not been shown to have degenerative arthritis of the left shoulder; therefore, a higher or separate rating cannot be assigned with respect to arthritis (DC 5003). 

In short and based on the analysis above, the rating criteria for compensation in excess of 10 percent for minor shoulder recurrent bursitis are not met at any time since the date of the grant of service connection, January 21, 2007.  38 C.F.R. § 4.71a, DCs 5003, 5201-5219.  

In reaching the above conclusion, the Board has carefully considered the symptomatology and functional limitations voiced by the Veteran.  However, the Board has placed the greatest probative weight to the actual clinical findings of the VA clinicians who have greater expertise and training than the Veteran in evaluating the nature and severity of her left shoulder disability, and who have more precisely measured range of motion limitations with use of a goniometer.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  

b.  Thoracolumbar spine

The Veteran seeks a higher initial rating for her service-connected thoracolumbar spine disability.  She endorses daily pain, flare-ups of pain, and pain with bending, standing, and sitting, 

The Veteran's service-connected degenerative disc disease, T12-L1, thoracolumbar spine, is currently rated as 10 percent disabling, effective January 21, 2007, under D 5242 (the General Rating Formula for Diseases and Injuries of the spine).  

Under 38 C.F.R. § 4.71a, DC 5242, a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

IVDS (considered under DC 5243) is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under DC 5243, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2). 

Evidence relevant to the level of severity of the Veteran's degenerative disc disease of the lumbar spine includes VA examinations dated in April 2007 and October 2012, as well as post-service VA outpatient treatment reports and STRs. 

STRs dated throughout 2006 reflect complaints and treatment for low back pain.  April 2006 and October 2006 x-rays of the thoracic and lumbar spine were normal.  An April 2006 STR indicated normal/full range of motion of the thoracolumbar spine, although there was tenderness and muscle spasm present.  A June 2006 STR reflected that the Veteran underwent physical/aquatic therapy for back pain. 

During the April 2007 VA general examination, the Veteran endorsed daily episodes of pain at a 9/10 level on the pain scale.  She also reported daily flare-ups that were activity-dependent.  Those flares lasted up to one day with pain radiating to both legs.  She denied numbness, tingling sensations, and sphincter control problems.  She did not use an assistive device.  Precipitating factors included prolonged standing, sitting, bending, pushing and lifting.  Alleviating factors included physical therapy in 2006. 

Objective examination of the spine revealed no spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  There were no spasms, localized tenderness, or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Inspection of the spine revealed normal posture, head position, symmetry, and gait.  Motor examination of the lower extremities was 5/5 (full).  Sensory examination of the lower extremities was normal.  Reflex examination of the lower extremities was normal.  There was no ankylosis present.  

Range of motion of the thoracolumbar spine demonstrated flexion from 0 to 90 degrees with no pain on motion.  There was pain after repetition, but no additional loss of motion on repetitive use.  Extension was from 0 to 30 degrees with no pain on motion.  There was pain after repetition, but no additional loss of motion on repetitive use.  Right and left lateral flexion, and right and left lateral rotation were all from 0 to 25 degrees with pain on motion.  There was pain after repetition, but no additional loss of motion on repetitive use.  X-ray of the lumbar spine confirmed moderate degenerative disc disease at T12-L1, and an otherwise unremarkable lumbar spine.  X-ray of the thoracic spine was negative.  The pertinent diagnosis was degenerative disc disease of T12-L1.  

A May 2007 Gulf War Examination report noted complaints of low back pain.  

A November 2009 VA treatment note reflected complaints of chronic low back pain, without bladder or bowel incontinence.  The Veteran requested Tylenol at that time. 

An April 2011 VA Emergency treatment note reflected that the Veteran presented, ambulatory, with complaints of back pain for the last 3 days; the pain was described as an 8/10 on the pain scale.  

Also in April 2011, a VA treatment record reflected that the Veteran presented with a flare of chronic low back pain, which started 6 days prior after getting up from sitting.  She reported that it hurt to bend, to rise, or walk.  She had tried hot showers, stretching, and Motrin.  She stated that she had been in bed since Saturday.  Currently, the pain was in her lower back which radiated up her back to her neck.  The pain radiated down both legs, but with no numbness, weakness, or bladder/bowel incontinence.  She did reported that her bladder felt "heavy."  

Objectively, there was decreased range of motion of the lumbosacral spine; she was able to touch 2 feet from toes, reduced extension, and normal lateral flexion, with some tenderness left paraspinal area.  Strength was 5/5 in the bilateral hip flexors, quadriceps, hamstrings, ankle flexion, and great toe elevation.  Straight leg raise positive.  Sensation was intact to light touch.  Reflexes were 2+ patella bilaterally, 2+ ankles.  The diagnosis was musculoskeletal back pain with normal neuromotor examination, and urinary tract infection/pyelo.  She was prescribed NSAIDs alternating w/ Tylenol and Flexeril.  A follow-up note the following day reflected that the Veteran was feeling "much better." 

The Veteran underwent a VA spine examination in October 2012.  At that time, she endorsed low back pain, spasm, difficulty with mobility, and daily discomfort (to include pain radiating to neck).  She stated that she avoided jumping, and prolonged standing or walking.  She reported that she "rarely" had to take a day off and lie down in bed; she managed the pain with massage, heat, and Motrin.  She reported her flare-ups as being aggravated by prolonged standing, walking, sitting, computer work, and jumping; alleviating factors included rest, heat, Motrin, and stretching.  

Range of motion of the thoracolumbar spine was as follows: forward flexion was from 0 to 90 degrees or greater, with pain beginning at 90 degrees; extension was from 0 to 30 degrees or greater, with no objective evidence of painful motion; right and left lateral flexion, and right and left lateral rotation were all from 0 to 30 degrees or greater, with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with 3 repetitions.  Post-test flexion was to 90 degrees; extension was to 25 degrees; and right and left lateral rotation and lateral flexion were to 30 degrees.  Functional loss was described as excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was no localized tenderness or pain to palpation.  There was no guarding or muscle spasm.  Muscle strength testing was 5/5 throughout.  Reflex examination was 2+ throughout.  Sensory examination was normal throughout.  Straight leg raise testing was negative.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities or findings related to the back condition, to include bladder or bowel problems.  The examiner expressly found that the Veteran did not have IVDS.  The Veteran did not use any assistive devices.  Imaging studies confirmed an arthritis diagnosis. 

Given the evidence of record, the Board finds that an initial disability rating greater than 10 percent is not warranted for the Veteran's degenerative disc disease of the thoracolumbar spine. 

Again, in order to warrant the assignment of a 20 percent rating, the Code requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A review of the entire claims file reveals that at no time during the period on appeal has the Veteran's range of motion/flexion been so restricted, even when considering additional functional loss due to weakness, fatigability, incoordination, pain on movement, and limitation during flare-ups.  

Indeed, upon VA examinations in April 2007 and October 2012, the Veteran's forward flexion was full/normal (i.e., 90 degrees).  Although the April 2007 examination report indicated the presence of pain after repetition of flexion, the examiner expressly stated that there was no additional loss of motion.  Likewise, while the October 2012 examiner noted pain at the end-point of flexion, as well as functional impairment consisting of excess fatigability, pain on movement, and interference with sitting/standing, the Veteran was still able to perform repetitive use testing and forward flex to 90 degrees (both pre- and post-test).  These flexion findings simply do not meet, or even closely approximate, the 20 percent rating criteria outlined above. 

In so finding, the Board acknowledges that the Veteran presented to the ER in April 2011 for a flare-up of low back pain and that flexion and extension were noted as decreased/reduced at that time.  The report indicated that the Veteran was able to touch 2 feet from her toes.  Unfortunately, the Board is unable accurately assess her flexion/loss of motion without more specific range of motion findings (i.e., in terms of degrees) here.  Accordingly, the April 2011 VA treatment report cannot be used as the basis for an increased rating due to loss of motion of flexion. 

In addition to the above, there is also no evidence contained in the claims file to suggest that the Veteran's combined range of motion of the thoracolumbar spine has ever been 120 degrees or less (even when considering any functional loss); that she has ever had muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour; or that ankylosis of the thoracolumbar spine is present (so as to warrant yet higher 40 or 50 percent ratings). 38 C.F.R. § 4.71a. See VA Examinations, 2007, and 2012.  The Veteran has credibly reported decreased range of motion, but she has not specifically described flexion limited to 60 degrees with any specificity.

Therefore, entitlement to an evaluation in excess of 10 percent disabling for the orthopedic manifestations of degenerative disc disease of the thoracolumbar spine is denied.

The Board has considered whether the Veteran is entitled to an evaluation in excess of 10 percent disabling under the Formula for Rating IVDS; however, the Veteran has not been diagnosed with IVDS (see October 2012 VA examination report) and at no point during the period on appeal has the Veteran had any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  At best, the Veteran has described the need for bed rest of several days which, even assuming meets the requirements for best rest prescribed by a physician, falls short of incapacitating episodes of at least two weeks during any 12-month period.  As such, entitlement to an evaluation in excess of 10 percent for degenerative disc disease, T12-L1, pursuant to the criteria for evaluating IVDS is not warranted.  38 C.F.R. § 4.71a, DC 5243.  

In this regard, the Board acknowledges the Veteran's statements contained in an April 2011 VA treatment report that she had been in bed for several days due to back pain before presenting to the ER for treatment.  

Despite the above, however, the medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, DC 5243, Note 1.  Indeed, none of the VA examinations conducted throughout the course of this appeal have ever referenced incapacitating episodes and/or physician-prescribed bed rest, let alone IVDS.  The VA treatment records also do not show physician-prescribed bed rest.  With respect to the April 2011 episode of back pain, the VA ER report reflected that the Veteran arrived ambulatory and was treated with Toradol; she was released later that same day with instructions to alternate NSAIDs with Tylenol and flexeril.  A follow-up note from the following day noted that the Veteran was doing much better.  Therefore, in light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for IVDS and/or incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

Lastly, although the Veteran has occasionally endorsed pain symptoms of the lower extremities, there is no objective evidence of any chronic neurologic deficits in the lower extremities during the applicable period.  As noted above, objective neurological findings on VA examinations conducted in April 2007 and October 2012 were normal/unremarkable.  Therefore, the Board finds that separate evaluations for neurologic manifestations in the lower extremities during the applicable period are not warranted.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of her thoracolumbar spine disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is more severe than the 10 percent rating assigned by the RO.  In this case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence of record, to include statements from the Veteran, has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In view of the above discussion, the Board finds that the assignment of the 10 percent evaluation degenerative disc disease, T12-L1, adequately reflects the Veteran's level of impairment for the entire period on appeal.  In the absence of any objective clinical demonstration of forward flexion of the thoracolumbar to 60 degrees or less, a combined range of motion of 120 degrees or less, and/or severe spasms/guarding resulting in abnormal gait or contour, the assignment of initial an evaluation above 10 percent is simply not warranted.  

c.  Psychological Disorder

The Veteran seeks an initial higher rating for her service-connected psychological disability.  She endorses problems engaging with others, increased startle response, panic/anxiety attacks, and aggressive behavior.  See April 2011 Statement from Veteran. 

The Veteran's service-connected PTSD (formerly evaluated as panic disorder and dysthymia, claimed as depression) is currently rated as 30 percent disabling for the period prior to March 11, 2011, and 70 percent disabling thereafter, under DC 9433-9412.

DC 9433 contemplates dysthymic disorder while DC 9412 contemplates panic disorder and/or agoraphobia.  PTSD is evaluated under DC 9411.  All of these mental disorders are evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DCs 9411, 9412, 9433.  

Under the current criteria, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DCs 9411, 9412, 9433.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor that may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see Richard v. Brown, 9 Vet. App. 266 (1996).

Since April 2007, the Veteran's GAF scores have ranged from 45 to 75.  GAF scores ranging from 71 to 80 reflect transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A score of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  

The Board is cognizant that a GAF score is not determinative by itself.

STRs dated throughout 2006 reflect treatment for depression.  A March 2006 STR indicated that the Veteran's mood and affect were bright and that she denied suicidal/homicidal ideation or psychosis symptoms.  Her depression was described as "stable" on Zoloft. 

The Veteran underwent a VA mental examination in April 2007.  She reported that she began having panic attacks, sleeping problems, a subjective decline in memory and concentration, and chronic fatigue approximately one year prior, during active duty service.  She stated had been treated with Zoloft, Provigil, and Lunesta, which were helpful.  She also found psychotherapy to be helpful.  She denied any history of drug or alcohol abuse or legal problems.  Subjectively, she reported that she continued to suffer from panic attacks once or twice a month and that being in crowds precipitated a panic attack.  She also found it difficult to fall asleep.  Her concentration was subjectively decreased.  She denied any history of psychiatric hospitalizations, psychotic symptoms, or suicide attempts.  She stated that she was divorced and raising her two children as a single mother.  Currently, she was a full-time student and due to graduate in a month.  She planned to start a Master's program after she earned her Bachelor's degree.  She stated that she hoped to eventually get a Ph.D., and go into college teaching.  She reported that she was interested in religion, tattooing, and music.  Hobbies included reading, collecting DVDs, playing the flute, and calling her mother frequently to discuss her reading and ideas. 

Objectively, the Veteran was described as stylishly groomed and dressed.  She was cooperative and enjoyed talking about history, religion, and literature.  Her speech was normal rate and tone; her vocabulary was very good.  Her affect was appropriate and she denied any suicidal or homicidal ideation; she also denied hallucinations or delusions.  She was alert and oriented.  Her memory was good.  Insight was fair to good.  Judgment was good.  Overall, the examiner reported that the Veteran sought treatment for panic attacks associated with insomnia and chronic fatigue about a year ago while on active duty and that has "gotten a good result from psychiatric treatment."  The diagnoses were panic disorder and dysthymia, with a GAF score of 75, and some insomnia and panic attacks.  Her prognosis was "good," and the examiner noted that she was a bright and talented young woman who is highly motivated to succeed. 

A May 2007 VA mental health clinic initial assessment note indicated that the Veteran's current symptoms were as follows: tiredness, lack of concentration, anxiety attacks, some OCD traits, trouble getting to sleep, nightmares 4 times per week, and overeating on and off for the last year.  Current stressors included everyday life, anxiety attacks when in public places/crowds, and OCD.  She reported that she had a "very good" relationship with both of her parents and that she was close with her siblings.  Her hobbies included photography, music, reading, and watching movies.  She was expecting to graduate from college this year.  She reported that she had 5 or so close friends.  

Objectively, the Veteran was alert, oriented, and attentive.  She was cooperative and reasonable with appropriate grooming, normal speech, and intact language.  Affect was congruent with mood.  There were no perceptual disturbances.  Her thought process was normal and coherent, as was her thought content.  There were no suicidal or homicidal ideations.  Insight and judgment were good.  Memory was intact.  Mental status comments included that she had to constantly check and re-check the clothes iron to make sure she turned it off.  Testing on the PCL-M acuity scale highly suggested that she fit the diagnostic criteria for PTSD and moderate to marked depression.  In summary, the Veteran appeared to be experiencing PTSD and depressive symptoms; she reported that she would like to continue with counseling and medications.  The examiner noted that the OCD habits that she was referring to (i.e., the iron) "appears to be the lack of concentration or focus rather than OCD."  The examiner provided a GAF score of 60.  

A June 2007 VA mental health note indicated problems of panic disorder, unemployment, and nightmares.  Mental status examination revealed that the Veteran was alert, attentive, and oriented; her speech was normal; language was intact; affect was congruent with mood and mood was dysphoric; there were no perceptual disturbances; thought process was normal; thought content was normal; there were no suicidal or homicidal ideations; insight was good; judgment was good; and memory was not assessed.  Mental status comments included sleep disturbances, night sweats, probable nightmares, and daytime tiredness.  The assessment was panic disorder rule out PTSD.  A GAF score of 55 was assigned. 

A July 2007 VA mental health note indicated a current problem of "anxiety disorder, panic attacks, possible nightmares, fitful sleep, and night sweats but poor recall."  Mood was depressed.  Orientation, appearance, speech, language, thought process, thought content, insight, and judgment were all normal/good.  There were no hallucinations, delusions, or homicidal/suicidal ideations present.  The examiner noted that the Veteran continued to suffer from significant sleep disorder, partially due to probable nightmares; he noted that she avoided crowds, but worked part-time in a clothing store.  A GAF score of 55 was assigned.  

A contemporaneous social work outpatient note indicated that the Veteran endorsed difficulties with concentration, memory, and recall.  She also reported problems with her sleep, nightmares, and chronic fatigue.  On a scale of 1 to 4 (1 being mild and 4 being very severe), poor concentration was rated as a 3; forgetfulness as a 3; slowed thinking as a 2; fatigue as a 3; feeling anxious as a 3; difficulty sleeping as a 3; irritability as a 2; and poor frustration tolerance as a 2.  The examiner noted that the Veteran appeared to be experiencing symptoms of PTSD, depression, and perhaps some anxiety. 

A July 2007 VA mental health note indicated that the Veteran "felt better" while on a higher dose of Zoloft, and that she was pleasant, cooperative, and easy to engage in conversation.  She recently received a promotion at work.  

A July 2007 VA mental health note indicated that the Veteran was anxious to get started back in school.  She reported that the adjustments in her medications improved her sleep, but that she continued to avoid crowds and remained hypervigilent.  A GAF of 55 was assigned.  

An October 2008 VA psychology consult note reflected that the Veteran was currently off all psychiatric medications due to breastfeeding and "is doing well at this time but continues to experience anxiety in regard to social interaction, going to the store, and interacting with others."   No pertinent observations were noted.  Speech, eye contact, orientation, and thought process were all normal/good.  Mild short-term memory problems were endorsed.  Concentration was fair.  Insight and judgment were intact.  She noted trouble falling asleep and night sweats.  Anxiety was moderate.  Verbal conflicts were endorsed.  Affect was appropriate. Mood was euthymic and anxious.  There were no suicidal thoughts present.  The assessment was PTSD with a GAF score of 65.  

A November 2008 VA mental health note reflected complaints of nightmares, avoidance, loss of interest, feeling distant from others, difficulty sleeping, irritability, and difficulty concentrating.  The Veteran reported that she did not like to be in small places since her return from Iraq, and that she was more socially isolated with panic attacks.  The Veteran stated that she had been living with her mother, but was currently homeless and lived in a hotel.  Objectively, appearance, speech, and thought content were normal.  A GAF score of 52 was assigned. 

A December 2008 VA mental health note reflected continued symptoms of PTSD, including sleep difficulties, social withdrawal, avoidance, and intrusive thoughts.  The Veteran reported that she was living with her mother and her three children, but described the living arrangements as intense. 

The Veteran underwent a VA PTSD examination in March 2012.  Occupational and social impairment was noted with "reduced reliability and productivity."   The Veteran reported that she was currently in school and raising her three children.  She reported that she did not see a psychiatrist.  She has continued panic, almost weekly nightmares, tiredness, difficulty concentrating, and tendencies to isolate and withdraw.  Symptoms associated with her diagnosis included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  A GAF score of 45 was assigned. 

The Veteran underwent a VA PTSD examination in October 2012.  Occupational and social impairment was noted with "reduced reliability and productivity."  The Veteran reported that she currently lived with her three children and that her father was supportive and understands her more since he was a Vietnam veteran.  She also had contact with her oldest sister.  The Veteran reported a distant relationship with her mother and brother.  She stated that she "only attends to her children and school," and that she did not "fit in or interact that much.  I am just there."  She currently attended a school of art and design to earn her Master's degree.  She reported that she was socially withdrawn from the other students and that she engaged in "verbal altercations because of ignorant statements made in class that makes me angry."  She reported that did well academically because she did not socialize like the other students.  She also worked eight hours per week at a salon/spa, and had been working there since 2010.  She stated "I think I will be let go at the end of the year because of my inability to interact with clients."  She reported having a problem with being confined to small spaces due to her anxiety, but that such concerns were dismissed by her boss.  The Veteran stated that she would like to work as an artist, consultant, or in a museum setting and travel and gather research.  She stated that she had anxiety attacks while in grocery stores, small spaces, and large crowds.  These attacks occurred abruptly, twice a week.  The last panic attack occurred in October 2012 during a confrontation when "someone almost hit my youngest child when we were in a parking lot."  The confrontation led to a physical altercation.  She stated that she "blanked out and psychically disables her."  She endorsed sleeping problems (averaging 5 hours of sleep per night), nightmares, and cold sweats.  She reported that she was easily startled by noise and sat facing the door.  She reported flashbacks.  She stated that she saw an acupuncturist once a week, but was not taking any psychotropic medications.  Current symptoms included anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions), flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  A GAF score of 55 was assigned and reflected moderate symptoms and difficulty in social and occupational functioning.  These symptoms were noted as having impacted the Veteran's ability to engage and maintain meaningful relationships with others.  Also, her panic attacks interfere with her ability to purchase daily living necessities.  Given the Veteran's symptoms and academic gains, the examiner opined that it was likely that she would be able to obtain gainful employment in her field of interest in a low stress environment requiring minimal social exchange. 

(i) prior to March 11, 2011

Resolving all reasonable doubt in favor of the Veteran, the Board finds that for the period prior to March 11, 2011, the Veteran's psychiatric disability under the General Rating Formula for Mental Disorders more nearly approximates the criteria for a 50 percent rating.  38 C.F.R. §§ 4.3, 4.7. 

Regarding the specific criteria for a 50 percent rating as noted above, the Veteran has been shown to have frequent panic attacks, disturbances in motivation and mood, impairment of short-term memory, and difficulty in establishing relationships.  In this regard, VA mental health treatment notes dated throughout 2007 and 2008 confirm that the Veteran routinely complained of panic/anxiety attacks that were precipitated by being in public spaces, grocery stores, small/confined spaces, and in crowds.  A July 2007 treatment note indicated that her anxiety concerning public spaces/crowds was so severe, that she only went shopping "when she feels she must."  Significantly, it was during this time period that the Veteran's dosage of Zoloft was doubled, from 50 mg to 100 mg.  With respect to mood disturbances, the record shows that the Veteran's mood generally ranged from dysphoric to euthymic and anxious.  See, e.g., VA Mental Health Note, October 2008.  As noted above, the Veteran was also shown to have some, albeit subjective, short-term memory loss during this time period.  Lastly, with respect to difficulty in establishing relationships, an October 2008 VA psychology noted reflected that the Veteran continued to have anxiety with regard to social interaction, certain activities (such as going to the store), and interacting with others.  The VA note also indicated general avoidance, numbing, and social alienation. 

As to the remaining criteria listed for a 50 percent rating, to include flattened affect; circumstantial, circumlocutory, or stereotyped speech, and impaired judgment/thinking, the medical findings do not show these symptoms.  Nonetheless, it should be kept in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Consideration has also been given to the Veteran's GAF scores of 75 (2007), 55 (2007), and 52 (2008), which range from slight to moderate symptoms.  Keeping these scores in mind together with the Veteran's actual demonstrated symptomatology of anxiety, depression, sleep disturbance, some memory loss, nightmares, as well as social isolation and panic attacks, the Board finds that the evidence supports a higher rating of 50 percent for occupational and social impairment with reduced reliability and productivity.

With that said, consideration has been given to the April 2007 VA examination findings that the Veteran's service-connected psychiatric disability likely did not meet the criteria for a 50 percent rating at that time.(e.g., GAF score of 75, "some" insomnia/panic attacks, etc.).  Moreover, it appeared that the Veteran stopped receiving VA mental health treatment for a span of time between 2009 and 2012; thus, the evidence for this time period is sparse.  However, based on the foregoing discussion of the Veteran's symptoms and by resolving all reasonable doubt in her favor, the Board finds that the Veteran's service-connected psychiatric disability picture more closely approximated the criteria for a 50 percent rating than a 30 percent rating for the period prior to March 11, 2011.  38 C.F.R. §§ 4.3, 4.130, DCs 9433-9411. 

A rating at the next higher, 70 percent or higher level, is not warranted at any time for the period prior March 11, 2011, due to the fact that the evidence simply does not meet or nearly approximate the requisite criteria.  That is, the Veteran was not shown for this period to have occupational and social impairment with deficiencies in most areas due symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, near-continuous panic attacks or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, neglect of personal appearance and hygiene.  

Instead, the objective findings laid out in the 2007 to 2009 VA mental health treatment reports consistently showed that the Veteran displayed appropriate behavior and had adequate appearance and hygiene. Her mood was dysthymic, but she appeared to have a full range of affect.  Her speech was regular in rate and rhythm.  Her thought process overall was logical.  VA examination and mental health treatment record findings show that the Veteran did not have obsessive or ritualistic behavior, or homicidal or suicidal thoughts.  No impulse control problems were noted.  Despite all her symptomatology, the Veteran had been successfully completing collegiate studied.

By considering the Veteran's psychiatric symptoms as a whole, such evidence simply does not show that the Veteran's disability picture met or more closely approximated the criteria for the next higher rating of 70 percent for the period prior to March 11, 2011.  38 C.F.R. § 4.130, DCs 9433-9412. 

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's psychiatric symptoms and level of impairment for her service-connected psychological disorder more nearly approximated the criteria and impairment warranting a 50 percent rating for the period prior to March 11, 2011.  38 C.F.R. §§ 4.3, 4.7.

(ii) from March 11, 2011 

After review of the evidence of record, the Board finds that an evaluation in excess of 70 percent for the period from March 11, 2011, is not warranted.  The VA March 2012 and October 2012 VA examination reports - the only evidence of record from this time period - show that the Veteran's PTSD was manifested anxiety, panic attacks (weekly), chronic sleep impairment, flattened affect, difficulty in understanding complex commands, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and neglect in personal hygiene.  However, as will be discussed below, these symptoms do not demonstrate total occupational and social impairment.

A 100 percent evaluation contemplates total occupational and social impairment due to symptoms of the type or severity as persistent delusions or hallucinations, gross impairment in thought processes or communication, an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss of the names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.  In this case, the medical evidence of record has consistently shown that, from March 11, 2011, the Veteran has had appropriate behavior; normal and relevant speech; intact thought processes; no delusions or hallucinations; no indications of persistent danger of hurting herself or others; and no memory loss to the degree contemplated above.  While the March 2012 VA examination report did indicate that the Veteran had some hygiene issues, the October 2012 did not mention the presence of any such deficiencies at that time. 

Regarding the overall social impairment caused by her psychological disorder, the medical evidence of record shows that although anxiety limits her social activities, she has a "supportive" relationship with her father, and stays in contact with her oldest sister.  She also regularly attends a college of Art and Design and is pursuing her Master's degree.  She is socially withdrawn and stated that she does not interact with the other students much, but she does well academically.  

Therefore, although her PTSD undoubtedly causes social impairment, given her relationships with family and interaction with other students in school, albeit limited, this impairment cannot be characterized as total.  

With respect to occupational impairment, as noted above, it appears that the Veteran is/was either a part-time or full-time student and was pursuing a Master's at the time of the October 2012 VA examination.  Moreover, although she reported having some problems interacting with clients, the Veteran continued to work at a salon (up to 8 hours per week).  The October 2012 VA examiner specifically found that, given the Veteran's symptoms and her academic gains, it was likely that she could obtain gainful employment in her field in a low stress environment/minimal social interaction.  Thus, while the medical evidence of record clearly shows moderate to severe deficits in vocational functioning, it does not support a finding of total occupational impairment due to PTSD.  

In considering whether a 100 percent evaluation is warranted, the Board further notes that although the March 2012 VA examiner assigned a GAF score consistent with serious impairment (i.e., 45), she also expressly indicated that there was less than total occupational and social impairment due to mental disorder signs and symptoms.  In fact, both the March 2012 and October 2012 VA examiner's found that the Veteran's symptoms were most consistent with occupational and social impairment with reduced reliability and productivity - i.e., criteria that is consistent with a 50 percent rating under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 38 C.F.R. § 4.130.  

Lastly, the Board has considered the Veteran's statements concerning the severity of her PTSD.  She is competent to report symptoms of PTSD as that only requires her personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In general, her report of symptomatology is credible and has been relied upon, in part, to award further compensation.  

However, as to the overall severity of disability, the Board places greater probative weight to the findings of the VA clinicians and examiners who have greater training and expertise than the Veteran in evaluating the overall occupational and social impairment due to her service-connected disability. 

Overall, the Board concludes that the evidence discussed above, to include the GAF scores, supports no more than the current evaluations assigned by the Board and does not more closely approximate higher disability ratings.  There is no doubt of material fact to be resolved in the Veteran's favor here.  38 U.S.C.A. § 5107(b).  

d.  Allergic Sinusitis

The Veteran seeks an initial compensable rating for her service-connected allergic sinusitis.  It is currently evaluated as 0 percent disabling, effective January 21, 2007, under DC 6513. 

DC 6513 provides that chronic maxillary sinusitis will be rated under the General Rating Formula for Sinusitis.  A zero percent (non-compensable) rating is assigned under DC 6513 for chronic maxillary sinusitis detected by x-ray only.  A minimum 10 percent rating is assigned for chronic maxillary sinusitis manifested by 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment or 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for chronic maxillary sinusitis manifested by 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is assigned for chronic maxillary sinusitis following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, DC 6513.

Under DC 6522, applicable to allergic or vasomotor rhinitis, a 10 percent rating is warranted for greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side without polyps; a 30 percent rating requires polyps.

STRs dated in 2006 reflect "sinusitis" on a "problems" list.  STRs also indicate that the Veteran last completed a course of antibiotics with "significant improvement" in July 2005 for an upper respiratory infection.  

The Veteran underwent a VA general examination in April 2007.  She reported an onset of sinus problems in 1998; she was initially given Flonase but discontinued it due to nasal dryness.  She reported that she has received antibiotics on a few occasions during the last 9 years.  Currently, she complained of nasal congestion, but denied purulent discharge.  She reported that her frontal and maxillary sinuses were affected most of the time.  She denied having any previous x-rays.  She stated that she remained normal and asymptomatic between periods of sinus attacks.  Course since onset was described as stable.  Current treatments included over-the-counter medications such as Sudafed and Benadryl.  Response to treatment was fair.  The examination report noted 2 incapacitating episodes of allergic sinusitis in the past 12 months.  Objective examination of the sinuses revealed tenderness.  X-rays of the paranasal sinuses were negative.  

A May 2007 VA outpatient treatment report reflected complaints of sinus symptoms 2 to 3 times per month with use of over-the-counter medications as needed.  Since being back from the Middle East/Iraq, she reported being on antibiotics two to three times.  The diagnostic assessment was recurrent allergic sinusitis controlled with OTC medications. 

The Veteran underwent a VA sinus examination in October 2012.  Historically, she reported that she had sinus inflammation in-service; she was treated with a decongestant.  Presently, she endorsed monthly episodes of 4 to 5 days of severe congestion.  She stated that she takes Benadryl and OTC sinus headache medication.  During these episodes, she experiences runny nose, post-nasal drip, sore throat, and itchy eyes.  Allergic rhinitis, not sinusitis, was diagnosed.  There was no nasal obstruction of 50 percent or greater on either side.  Additionally, no nasal polyps, hypertrophy, granulomatous, or complete obstruction of the nasal passage were present.  No sinus symptoms, to include incapacitating episodes of sinusitis, were expressly noted.    

The Board notes that the Veteran initially claimed service connection for sinusitis and chronic upper respiratory infections.  The RO granted service connection for allergic sinusitis only because STRs showed that she was treated in 1998 for upper respiratory infections and sinusitis, and the April 2007 VA examination showed continued residuals.  See August 2007 Rating Decision.  The most recent evidence of record, namely, the October 2012 sinusitis examination, shows that the Veteran's primary diagnosis is allergic rhinitis; this condition appears to be manifested by overlapping allergic sinusitis symptomatology (i.e., congestion, runny nose, etc.).  When it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In any event, the Board is in any event required to consider all regulations that are potentially applicable. 

The evidence in this case reflects that, while the Veteran has complained of obstructed breathing, there has been no objective evidence of obstruction of any nasal passage greater than 50 percent.  At the October 2012 VA examination, the Veteran described symptoms of severe congestion, runny nose, itchy throat, and post-nasal drip, but the examiner specifically found that there were no signs of nasal obstruction or nasal polyps.  The Board finds no specific evidence than any nasal passage has been obstructed greater than 50 percent for any time during the appeal period, or lay or medical evidence of polyps.  Therefore, an initial compensable rating under DC 6522 is not warranted.  

The Veteran is also not entitled to an initial compensable rating under DC 6513 (sinusitis).  Again, a 10 percent rating under this DC requires 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment or 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

In this case, while the April 2007 examination report noted 2 incapacitating episodes of sinusitis, there is no indication from the record that such episodes required prolonged use of antibiotics.  As noted above, the record reflects that the Veteran was last prescribed a course of antibiotics in 2005 for an upper respiratory infection.  See STRs.  The Veteran admitted that she routinely uses over-the-counter medications to control her sinus-related symptoms, such as congestion.  The more recent evidence also suggests that the Veteran does not experience any current disability due to her service-connected sinusitis as there were no sinus symptoms present at the time of her October 2012 VA examination.  Notably, VA outpatient treatment records dated from 2009 to 2012 are entirely devoid of evidence of treatment for sinusitis, incapacitating or non-incapacitating episodes of sinusitis, antibiotic use for sinusitis, and/or headaches/pain/purulent discharge/crusting associated with sinusitis.  

As the Veteran has not been shown to have incapacitating episodes of sinusitis that require prolonged use of antibiotics, and as there is no suggestion in the record that she experiences 3 to 6 non-incapacitating episodes of sinusitis per year, an initial compensable rating for service-connected sinusitis under DC 6513 is not warranted here.  The Board has considered all potentially applicable DCs in reaching this conclusion.  

In so holding, the Board has also carefully considered the symptomatology voiced by the Veteran.  However, the Board has placed greater probative weight to the actual clinical findings of the VA clinicians who have greater expertise and training than the Veteran in evaluating the nature and severity of her sinusitis disorder.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected low back disability, left shoulder disability, psychological disability, and allergic sinusitis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected orthopedic disabilities, psychological disability, and sinusitis disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  With respect to the low back and the left shoulder, the criteria rate the disabilities on the basis of functional limitation of motion of the spine and shoulder due to pain, repetitive use, fatigue, weakness, lack or endurance or incoordination; thus, the demonstrated manifestations - namely painful motion - are contemplated by the provisions of the rating schedule.  Any aspect of disability not captured by the specific schedular criteria may, nonetheless, may be evaluated to the extent such impairment affects functional impairment on use.  38 C.F.R. §§ 4.40 and 4.45.

With respect to PTSD, the Veteran's disability is manifested by impairment in social and occupational functioning.  The criteria of DC 9411 are essentially limitless with regard to the factors that may be considered in assigning a particular schedular rating.  For each level of disability, the criteria provide examples that may be used to justify a particular rating, but the holding in Mauerhan stresses that all evidence must be considered in justifying a particular rating. 

With respect to the allergic sinusitis, the Board has considered the criteria for both evaluating sinusitis and allergic rhinitis and the Board finds that all credibly demonstrated symptomatology and impairment has been adequately considered in the assigned schedular evaluation.

Overall, the Board finds that the effects of the Veteran's service-connected disability, either considered singly or combined, have been fully considered and are contemplated in the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  Furthermore, the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, supra; see also 38 C.F.R. § 4.21.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's low back, left shoulder, PTSD, and sinusitis disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

TDIU

Lastly, although the Veteran has submitted evidence of a various medical disabilities, and made claims for the highest ratings possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  Evidence of record detailed that the Veteran has been employed while attending classes on either a full-time or part-time student.  See, e.g., October 2012 PTSD Examination.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been reasonably raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 C.F.R. § 3.155(a)).



ORDER

Entitlement to service connection for alopecia is denied. 

Entitlement to an initial rating in excess of 10 percent for a left shoulder disability is denied. 

Entitlement to an initial rating in excess of 10 percent for a low back disability is denied. 

Entitlement to an initial 50 percent rating, but not higher, for PTSD prior to March 11, 2011, is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 70 percent for PTSD, from March 11, 2011, is denied. 

Entitlement to an initial compensable rating for allergic sinusitis is denied. 




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


